OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09585 Pioneer Research Fund (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: December 31 Date of reporting period: September 30, 2012 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. Pioneer Research Fund Schedule of Investments 9/28/2012 Shares Value COMMON STOCKS - 98.7% Energy - 11.3% Oil & Gas Drilling - 0.6% Ensco Plc $ Oil & Gas Equipment & Services - 1.6% National Oilwell Varco, Inc. $ Schlumberger, Ltd. $ Integrated Oil & Gas - 7.4% Chevron Corp. $ Exxon Mobil Corp. Occidental Petroleum Corp. $ Oil & Gas Exploration & Production - 1.1% Marathon Oil Corp. $ Oil & Gas Refining & Marketing - 0.6% Marathon Petroleum Corp. * $ Total Energy $ Materials - 3.4% Diversified Chemicals - 0.7% EI du Pont de Nemours & Co. $ Fertilizers & Agricultural Chemicals - 0.9% The Mosaic Co. $ Specialty Chemicals - 0.9% Ecolab, Inc. $ Diversified Metals & Mining - 0.9% Freeport-McMoRan Copper & Gold, Inc. $ Total Materials $ Capital Goods - 7.8% Aerospace & Defense - 1.6% United Technologies Corp. $ Construction & Engineering - 1.0% KBR, Inc. $ Industrial Conglomerates - 1.7% 3M Co. $ Construction & Farm Machinery & Heavy Trucks - 2.0% Cummins, Inc. $ Joy Global, Inc. The Manitowoc Co., Inc. $ Industrial Machinery - 1.5% Ingersoll-Rand Plc $ SPX Corp. $ Total Capital Goods $ Transportation - 1.8% Air Freight & Logistics - 0.9% United Parcel Service, Inc. (Class B) $ Railroads - 0.9% Union Pacific Corp. $ Total Transportation $ Consumer Services - 2.9% Hotels, Resorts & Cruise Lines - 0.5% Marriott International, Inc. $ Restaurants - 2.4% Chipotle Mexican Grill, Inc. * $ McDonald's Corp. Starbucks Corp. $ Total Consumer Services $ Media - 4.1% Cable & Satellite - 1.6% Comcast Corp. $ Movies & Entertainment - 2.5% The Walt Disney Co. $ Time Warner, Inc. $ Total Media $ Retailing - 3.7% Internet Retail - 0.5% Amazon.com, Inc. * $ Department Stores - 0.6% Macy's, Inc. $ General Merchandise Stores - 0.6% Family Dollar Stores, Inc. $ Home Improvement Retail - 2.0% Lowe's Companies, Inc. $ The Home Depot, Inc. $ Total Retailing $ Food & Staples Retailing - 2.5% Drug Retail - 1.2% CVS Caremark Corp. $ Food Retail - 1.3% Whole Foods Market, Inc. $ Total Food & Staples Retailing $ Food, Beverage & Tobacco - 6.1% Distillers & Vintners - 1.0% Constellation Brands, Inc. * $ Soft Drinks - 1.2% Fomento Economico Mexicano SAB de CV (A.D.R.) $ Monster Beverage Corp. * $ Packaged Foods & Meats - 1.4% Campbell Soup Co. $ The Hershey Co. $ Tobacco - 2.5% Altria Group, Inc. $ Philip Morris International, Inc. $ Total Food, Beverage & Tobacco $ Household & Personal Products - 2.5% Household Products - 1.3% Church & Dwight Co., Inc. $ Colgate-Palmolive Co. $ Personal Products - 1.2% The Estee Lauder Companies, Inc. $ Total Household & Personal Products $ Health Care Equipment & Services - 3.2% Health Care Equipment - 1.1% Baxter International, Inc. $ Covidien Plc $ Health Care Distributors - 0.3% Cardinal Health, Inc. $ Health Care Services - 1.2% DaVita, Inc. * $ Express Scripts Holding Co. * $ Managed Health Care - 0.6% Aetna, Inc. $ Humana, Inc. $ Total Health Care Equipment & Services $ Pharmaceuticals, Biotechnology & Life Sciences - 8.8% Biotechnology - 2.6% Alexion Pharmaceuticals, Inc. * $ Celgene Corp. * Gilead Sciences, Inc. * Incyte Corp, Ltd. * Vertex Pharmaceuticals, Inc. * $ Pharmaceuticals - 5.9% Allergan, Inc. $ Johnson & Johnson Pfizer, Inc. Teva Pharmaceutical Industries, Ltd. (A.D.R.) Watson Pharmaceuticals, Inc. * $ Life Sciences Tools & Services - 0.3% Agilent Technologies, Inc. $ Total Pharmaceuticals, Biotechnology & Life Sciences $ Banks - 3.8% Diversified Banks - 1.7% Wells Fargo & Co. $ Regional Banks - 2.1% PNC Financial Services Group, Inc. $ Total Banks $ Diversified Financials - 5.9% Other Diversified Financial Services - 1.6% Citigroup, Inc. $ Consumer Finance - 2.1% Capital One Financial Corp. $ Discover Financial Services $ Asset Management & Custody Banks - 0.9% Invesco, Ltd. $ The Carlyle Group LP $ Investment Banking & Brokerage - 1.3% E*Trade Financial Corp. * $ The Goldman Sachs Group, Inc. $ Total Diversified Financials $ Insurance - 3.7% Life & Health Insurance - 2.0% Aflac, Inc. $ MetLife, Inc. Unum Group $ Property & Casualty Insurance - 1.7% ACE, Ltd. $ The Allstate Corp. $ Total Insurance $ Real Estate - 0.5% Residential REIT's - 0.5% American Campus Communities, Inc. $ Total Real Estate $ Software & Services - 9.5% Internet Software & Services - 3.1% Google, Inc. * $ Yahoo!, Inc. * $ Application Software - 1.9% Citrix Systems, Inc. * $ Compuware Corp. * Nuance Communications, Inc. * Splunk, Inc. * $ Systems Software - 4.5% Microsoft Corp. $ Oracle Corp. $ Total Software & Services $ Technology Hardware & Equipment - 8.4% Communications Equipment - 1.6% F5 Networks, Inc. * $ Qualcomm, Inc. $ Computer Hardware - 6.1% Apple, Inc. $ Hewlett-Packard Co. $ Computer Storage & Peripherals - 0.7% SanDisk Corp. * $ Total Technology Hardware & Equipment $ Semiconductors & Semiconductor Equipment - 2.3% Semiconductor Equipment - 0.8% ASML Holding NV (A.D.R.) $ Semiconductors - 1.5% Analog Devices, Inc. $ Xilinx, Inc. $ Total Semiconductors & Semiconductor Equipment $ Telecommunication Services - 3.2% Integrated Telecommunication Services - 3.2% AT&T, Inc. $ CenturyLink, Inc. Verizon Communications, Inc. $ Total Telecommunication Services $ Utilities - 3.3% Electric Utilities - 2.4% American Electric Power Co., Inc. $ PPL Corp. $ Multi-Utilities - 0.9% Ameren Corp. $ Total Utilities $ TOTAL COMMON STOCKS (Cost $48,263,702) $ TOTAL INVESTMENT IN SECURITIES - 98.7% (Cost $48,263,702) (a) $ OTHER ASSETS & LIABILITIES - 1.3% $ TOTAL NET ASSETS - 100.0% $ * Non-income producing security. (A.D.R.) American Depositary Receipts. (a) At September 30, 2012, the net unrealized gain on investments based on cost for federal income tax purposes of $49,044,259 was as follows: Aggregate gross unrealized gain for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized loss for all investments in which there is an excess of tax cost over value Net unrealized gain $ Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining fair value of investments) Generally, equity securities are categorized as Level 1, fixed income securities and senior loans as Level 2 and securities valued using fair value methods (other than prices supplied by independent pricing services) as Level 3.See Notes to Financial Statements - Note 1A. The following is a summary of the inputs used as of September 30, 2012, in valuing the Fund’s assets: Level 1 Level 2 Level 3 Total Common Stocks $ $
